     MCGREGOR W. SCOTT
1    United States Attorney
     MATTHEW G. MORRIS
2    MIRA CHERNICK
     Assistant United States Attorneys
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    Telephone: (916) 554-2700
5
6    Attorneys for Plaintiff
     United States of America
7
8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    Case No. 2:15-CR-0184 WBS
11
                         Plaintiff,               ORDER EXCLUDING TIME
12
             v.
13
     DAVID J. ZAPPA,
14
                         Defendant.
15
16
17           The parties appeared on September 30, 2019, for a status conference. At that hearing, the

18   Court set a trial date of March 24, 2020. Defendant, by and through counsel, represented that he
19   is currently working on three pre-trial motions, including a complex suppression motion, a
20
     discovery motion, and a motion related to the loss of evidence. To prepare these motions,
21
     defense counsel needs time to consult experts, research applicable case law, and review the
22
     relevant discovery. Furthermore, Defendant needs additional time to prepare for trial on the
23
24   charges brought in the Superseding Indictment, which charges different conduct under a different

25   theory of guilt than did the Original Indictment.
26
             Accordingly, IT IS HEREBY ORDERED that time under the Speedy Trial Act is
27
28   excluded from September 30, 2019, through the start of trial on March 24, 2020, inclusive,

      [Proposed] Order                               -1-                     U.S. v. Zappa, 15-cr-184 WBS
     pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local Code T4 because the period of delay
1
2    results from a continuance granted by this Court at the request of the defense on the basis of the

3    Court’s finding that the ends of justice served by taking such action outweigh the best interest of
4    the public and the defendant in a speedy trial. Nothing in this order shall preclude a finding that
5
     other provisions of the Speedy Trial Act dictate that additional time periods are excludable from
6
     the period within which a trial must commence.
7
8            IT IS SO FOUND AND ORDERED.
9
     Dated: October 2, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      [Proposed] Order                                -2-                      U.S. v. Zappa, 15-cr-184 WBS
